Title: To George Washington from Henry Knox, 28 December 1794
From: Knox, Henry
To: Washington, George


        
          sir
          Philadelphia 28th December 1794
        
        In pursuance of the verbal communications heretofore submitted, it is with the utmost respect, that I beg leave officially to request, you will please to consider that after the last day of the present Month and year my services as secretary for the department of War will cease.
        I have endevored to place the business of the department in such a train that my successor may without much difficulty commence the duties of his station. Any explanations, or assistance which he may require shall be cordially afforded by me.
        After having served my Country nearly twenty years, the greatest portion of which under your immediate auspices it is with extreme reluctance I find myself constained to withdraw from so honorable a situation.
        But the indispensible claims of a wife and a young and numerous family of children whose sole hopes of comfortable competence rest upon my life and exertions, will no longer permit me to neglect duties so sacred.
        But in whatever situation I shall be, I shall recollect your confidence and kindness with all the fervor and purity of affection of which a grateful heart can be susceptible. I have the honor sir to be with the highest respect Your most obedient Servant
        
          H. Knox
        
      